Citation Nr: 1136242	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  04-37 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from April 27, 1970, to May 23, 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  In October 2009 and again in November 2010, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A congenital disorder, scoliosis, existed before the Veteran's period of service; he suffered an acute muscle strain to his low back during service but no superimposed back injury; his currently demonstrated compression fractures of the lumbar spine and associated radiculopathy have been attributed to a postservice airplane crash; his currently demonstrated degenerative joint disease and degenerative disc disease has been medically attributed to the congenital scoliosis.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was sent in May 2004 and March 2006 letters, and the claim was readjudicated in an August 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained a medical opinion as to the etiology of the claimed disorder, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran contends that he has a chronic back disability that was incurred during or aggravated by his period of active duty in 1970.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513 (1993).  Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 1990), 56 Fed. Reg. 45,711 (1990). 

The Veteran's March 1970 enlistment examination was silent for any diagnosis regarding his back.  During service, a Medical Board report dated in May 1970 noted that the Veteran had experienced "low backaches prior to enlistment," and that while on active duty "he was running and lost his balance, falling forward and striking his chest.  He experienced immediate onset of low back pain and was admitted to the sick list under diagnosis of lumbosacral strain."  X-rays showed deformities of the vertebral bodies of L-3 and L-5 "which appear to be congenital."  The Veteran experienced rapid improvement, and medical officers recommended that he be separated from service.  

A February 2004 private physician's report noted the Veteran reported a back injury in service.  The physician reported that the Veteran also injured his back in a plane crash in 1985, sustaining a compression fracture of L1 and L3, and had a motorcycle accident sometime after service as well.  The physician noted that the Veteran currently had degenerative scoliosis and arthritis of the lumbosacral spine, as well as possible stenosis.  

A December 2009 VA examination resulted in diagnoses of scoliosis, degenerative spondylosis, degenerative facet disease, and L1 vertebral body compression fracture.  A June 2010 addendum report stated that "there are no entries in the medical record of back injury."  This statement was inconsistent with the May 1970 Medical Board report.  

Finding that the record raised the questions of whether there was superimposed injury to the Veteran's back during service and whether any possible aggravation was the result of service or post-service effects, the Board remanded the case for another examination.  

At a December 2010 VA examination undertaken pursuant to the Board remand, the Veteran reported that since his injury during service he had experienced a gradual increase in back pain.  Over the past 15 years he had noticed pain radiating into his foot.  He reported that around 1980 he was involved in an aircraft accident that resulted in a severe increase in his back pain.  The examiner diagnosed severe dextroscoliosis with secondary degenerative disc disease and degenerative joint disease of the lumbar spine with associated right radiculopathy.  The examiner noted that the service treatment records showed that the wedging of L-3 and L-5 was not acute at the time of the inservice back injury but was instead pre-existent to military service.  He stated that the loss of height of L-1 was most likely caused by the plane crash in the 1980s; this was the likely cause of the radicular symptoms, as neither radiculopathy nor compression fracture of L-1 was noted in service.

The examiner further stated that the Veteran had a congenital back disorder, scoliosis; that he suffered a lumbar strain during service that did not affect the spinal cord or nerves, was resolving during the medical board proceedings, and was self-limiting and would be expected to fully resolve with time and without progression; that the compressions of L3 and L5 shown during service clearly and unmistakably pre-existed service; that the subsequent degenerative joint disease and degenerative disc disease would be a natural progression of the Veteran's congenital scoliosis; and that it was less likely than not that the Veteran's current low back problems were aggravated by military service or caused by military service.

The Board notes that the Veteran has reported that his back pain began during service and persisted.  While the Veteran is clearly competent to report observable symptoms such as pain, his own statements in the service treatment records regarding pre-service back problems, and his report of postservice back injuries, diminishes the probative value of his report.

The only competent medical opinion of record as to the etiology of the Veteran's current back pathology is that offered after the December 2010 VA examination and states that a congenital disorder, scoliosis, preexisted service and resulted in deformities of L-3 and L-5 that were shown on X-ray in service; that the Veteran had an acute low back strain during service that did not result in a superimposed injury; that a postservice injury caused compression fracture of L-1 and resulted in radiculopathy; and that current degenerative joint disease and degenerative disc disease were the result of natural progression of the congenital scoliosis condition.  The examiner's opinion was based on a thorough review of the evidence and contains sound rationale for its conclusions.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA examiner's opinion to be persuasive.

Accordingly, service connection for a back disability on the basis that such disability was incurred in or aggravated by service is not warranted.  

The Board concludes that the evidence of record weighs against a finding of service connection for the Veteran's back disability; therefore the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


